Citation Nr: 1218287	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active service from January 1964 to January 1968.  The Veteran died on May [redacted], 2007.  The appellant is the surviving spouse of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In October 2009, the Veteran submitted additional relevant medical evidence, along with a waiver of consideration of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She contends the Veteran's physician indicated to her and the Veteran that he was not able to treat the Veteran's leukemia aggressively due to his service-connected diabetes.  At the time of his death the Veteran was service connected for diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and right ear hearing loss.  The combined rating at the time of his death was 50 percent.  

The appellant's claim must be remanded for numerous reasons.  

The Veteran's certificate of death notes that that he died on May [redacted], 2007, and that the immediate cause of his death was acute lymphocytic leukemia (ALL).  No underlying causes of death were noted, but diabetes was identified as a significant condition contributing to death, but not resulting in the underlying cause of death.  

VA's duty to assist a claimant includes obtaining medical records and providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c).  The appellant's representative noted that the Veteran's treatment for diabetes mellitus was through VA; however, there are no VA treatment records in the claims folder and it does not appear that the RO attempted to obtain any records.  On remand, any VA treatment records must be obtained and associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A VA examination was conducted in November 2007.  The examiner noted that the most recent medical record for review was dated March 15, 2007, and that there are no chart notes from April or May.  The examiner noted that University of California (UC), Davis, Health Systems records from March, April, and May 2007 would be useful to review to evaluate the cause of death.  The examiner opined that it is not possible to understand the mechanism by which diabetes could have contributed or caused the Veteran's death without reviewing his medical records after March 15, 2007.  These needed to be forwarded in order to provide an assessment of this case without resorting to speculation.  

In the January 2008 rating decision, the RO noted that the appellant should submit the Veteran's medical records from the UC Davis Health System from March to May 2007, and that UC Davis has a special release of information form and does not recognize the VA Form 21-4142.  

Although the RO informed the appellant that the Veteran's medical records from UC Davis Health System from March 15, 2007, to the time of his death are relevant, it took no steps to obtain these records and did not send the appellant a notice and assistance letter specifically telling her that the Veteran's treatment records from March 2007 to the time of his death should be submitted.  To ensure VA has met its duty to assist the appellant in developing the evidence in support of her claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that VA can attempt to obtain the appellant's private treatment records from any and all UC Davis health care facilities from March 1, 2007 to May 30, 2007.  

In September 2009, the appellant submitted an opinion from a private physician who had treated the Veteran from 1985 to his death.  That physician opined that it is medically probable that the Veteran's exposure to Agent Orange during service directly resulted in his developing ALL later in life.  The physician did not include any rationale for that opinion.  

Given the Veteran's service in Vietnam, he is presumed to have been exposed to an herbicide agent (including Agent Orange) during active service.  As such, presumptive service connection may be granted for enumerated diseases even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Chronic lymphocytic leukemia (CLL) is one of the enumerated diseases; acute lymphocytic leukemia (ALL) is not.  Id. 

The November 2007 VA medical opinion, in addition to being conducted based on an incomplete record, did not provide any opinion as to whether the Veteran's fatal ALL was directly caused by Agent Orange exposure during service, as indicated by the September 2009 private medical opinion.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1984) (indicating that notwithstanding the presumptive laws and regulations in effect for certain diseases, a claimant is not precluded from establishing service connection with proof of direct causation).

Thus, subsequent to the receipt of any treatment records from VA and UC Davis for the period of March 1, 2007 to May 30, 2007, a new VA examination should be provided to determine whether the Veteran's service-connected diabetes substantially or materially contributed to the cause of his death and whether his fatal acute lymphocytic leukemia is directly related to Agent Orange exposure during service pursuant to 38 C.F.R. § 3.303.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from January 2006 to present.  

2.  Take all necessary steps to obtain the Veteran's private medical treatment records from March 1, 2007 to May 31, 2007, from any and all UC Davis, medical facilities, including contacting the appellant and informing her that she may have to submit a specific release to UC Davis medical facilities for the Veteran's medical records and submit them herself to the RO/AMC.  

Note all requests in the claim file and if these records cannot be obtained make a formal finding of their unavailability.  

3.  After completion of the foregoing, send the Veteran's claim file to an appropriate examiner for a VA medical opinion regarding the etiology of his death.  Following a review of the Veteran's claim file, the examiner is to provide the following opinions:

(a) is it at least as likely as not that the Veteran's service-connected diabetes mellitus substantially or materially contributed to the cause of his death or was otherwise etiologically related to the cause of his death, including the appellant's contention that the Veteran's physician was not able aggressively to treat his leukemia due to his diabetes?

(b) if the answer to (a) is no, is at least as likely as not that the Veteran's ALL was related to his exposure to Agent Orange during service?  The examiner must accept as fact that the Veteran was exposed to the Agent Orange herbicide during his service in the Republic of Vietnam.  

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If either of the issues remain denied, the RO/AMC should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


